Citation Nr: 0908331	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from March 1995 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Board observes that the Veteran had also appealed the 
rating that was assigned for his service-connected lumbar 
spine disability, as well as a January 2005 denial of 
extension of a temporary total rating for this disability.  
After a rating decision in March 2006 increased the rating of 
the this disability to 40 percent, however, the Veteran sent 
a statement dated in March 2006 to the RO indicating his 
desire to withdraw his appeal concerning his service-
connected back disability.  

The Veteran had also submitted a notice of disagreement in 
July 2005 concerning the initial 10 percent rating that was 
assigned for his service-connected right shoulder disability, 
and contended in a July 2005 VA Form 9, submitted at the same 
time, that the shoulder disability should be rated 
20 percent.  The March 2006 rating decision increased the 
rating for the shoulder disability to 20 percent and informed 
him that this fully satisfied the benefit sought on appeal.  

Accordingly, no appeal concerning the Veteran's right 
shoulder disability or his lumbar spine disability is 
currently before the Board.  

The Board also observes that the Veteran, in a July 2005 VA 
Form 9 that completed his appeal for extension of the 
temporary total rating for his back disability, had indicated 
that he wanted a hearing before the Board.  On the April 2006 
VA Form 9 that completed his appeal concerning the issues now 
before the Board, however, he indicated that he did not want 
a Board hearing.  Therefore, the Board wrote the Veteran in 
January 2009 to clarify his wishes regarding a hearing.  He 
responded that he did not want a Board hearing.  Accordingly, 
the Board considers his previous Board hearing request as 
having been withdrawn.  See 38 C.F.R. § 20.702(e) (2008).  

The issues concerning service connection for right and left 
knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in December 1997 denied service 
connection for left hip, right knee, and left knee disorders 
on the basis that the evidence did not show that the Veteran 
had a left hip, right knee, or left knee disorder.  The 
Veteran was notified of that decision and did not file a 
notice of disagreement within one year of the mailing of that 
notice.  

2.  Evidence added to the record since December 1997 does not 
show that the Veteran currently has a left hip disorder.  

3.  Some of the medical evidence added to the record since 
December 1997 indicates that the Veteran has right and left 
knee disorders.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1997 rating 
decision, which denied the Veteran's claim for service 
connection for a left hip disorder, is not new and material, 
and the claim is not reopened; the December 1997 rating 
action is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

2.  Evidence received since the December 1997 rating 
decision, which denied the Veteran's claim for service 
connection for right knee disorder, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

3.  Evidence received since the December 1997 rating 
decision, which denied the Veteran's claim for service 
connection for left knee disorder, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in December 1997 denied service connection 
for left hip, right knee, and left knee disorders on the 
basis that the evidence did not show that the Veteran had a 
left hip disorder, a right knee disorder, or a left knee 
disorder.  He was notified of that decision and did not file 
a notice of disagreement within one year of the mailing of 
that notice.  

The evidence that was of record in December 1997 consisted 
primarily of the Veteran's service treatment records and the 
report of a VA compensation examination in October 1997.  The 
service treatment records are silent for any complaints or 
abnormal clinical findings concerning his left hip or right 
knee.  The Veteran was seen in December 1995 complaining of 
left knee pain after having fallen on ice.  He denied any 
twisting, popping, swelling, or pain on weight bearing.  The 
only abnormal clinical finding was mild tenderness to 
palpation over the lateral proximal tibia.  The examiner's 
assessment was of a bruised (contused) left knee.  The 
remainder of the service treatment records is silent for any 
left knee complaints.  The history portion of the Veteran's 
enlistment examination in March 1993 notes that he fractured 
his right tibia in 1986 or 1987; there were no sequelae.  On 
examination in March 1993, the lower extremities were noted 
to be normal.  

The Veteran reported to the October 1997 VA examiner that he 
his right leg was one-half inch shorter than the right, a 
finding corroborated by the examiner.  He also stated that he 
would have pain in the front of his knees, primarily after 
jogging, running, or walking more than a mile.  He stated 
that the pain had begun after he injured his back falling on 
the ice during service.  The Veteran also reported that he 
had dislocated his left hip playing football during service.  
On examination, both hips and both knees were within normal 
limits.  Range of motion of those joints was described as 
good, without pain.  The patellae were nontender and the 
Veteran's gait was normal.  Muscle strength was normal 
throughout.  The examiner stated that the Veteran's left hip 
pain was a residual of the contusion of his left hip after he 
fell in the ice during service, but no residuals could be 
found.  He also commented that examination and x-rays of the 
Veteran's knees were normal; no disease was identified.  

In February 2004, the Veteran underwent a VA compensation 
examination to evaluate his service-connected degenerative 
disc disease of the lumbar spine.  He reported to the 
examiner that he had pain in the anterior aspect of his 
knees, but did not have the numbness and tingling in his legs 
that he had prior to his back surgery.  

In a July 2004 VA treatment note, a VA physician noted 
minimal crepitus in the Veteran's right knee.  Another VA 
physician diagnosed chronic tendinitis of the right knee in 
an August 2004 note.  Yet another VA doctor, in a February 
2005 pain assessment, reported that the pain due to the 
Veteran's back disability radiated into his left hip and both 
knees.  A different VA doctor, in a May 2005 treatment note, 
stated that she suspected that the Veteran's knee arthralgia 
was due to his gait due to his back disability.  

The Board finds that none of the evidence that has been added 
to the record since the December 1997 rating decision relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for a left hip 
disorder.  There remains no evidence that he currently has a 
left hip disorder.  Therefore, new and material evidence has 
not been presented to reopen his service connection claim for 
that disability.  

However, the additional evidence does indicate that the 
Veteran may now have a disorder of one or both knees, 
although the medical evidence in that regard is conflicting.  
Nevertheless, for purposes of determining whether new and 
material evidence has been presented to reopen the claims, 
the evidence must be accepted as true.  Accordingly, the 
Board finds that the additional evidence does relate to an 
unestablished fact necessary to substantiate the Veteran's 
claims concerning his knees.  Therefore, that evidence is new 
and material and the claims regarding his knees are reopened.  

However, because examiners have provided conflicting 
statements as to the etiology of the Veteran's knee pain and 
as to whether he currently has a chronic disorder of either 
knee, further development of the record is needed prior to 
consideration of the Veteran's claims on the basis of all of 
the evidence of record.  The additional development will be 
addressed in the Remand section, below.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  This notice also provided him with notice as to 
the information and evidence necessary to reopen his 
previously denied claims, and complied with the 
particularized notice requirements set forth by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was 
also provided before the adverse decision in June 2005.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  There was no error in providing the required notice 
prior to the adverse decision.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist has been 
fulfilled.  During the course of this appeal, VA treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a left hip disorder is not 
reopened.  

New and material evidence having been presented, the claim 
for service connection for a right knee disorder is reopened.  

New and material evidence having been presented, the claim 
for service connection for a left knee disorder is reopened.  


REMAND

As discussed above, VA treatment records contain reference to 
crepitus in the Veteran's right knee and diagnosis of chronic 
tendinitis of the right knee.  Another VA physician indicated 
that the pain the Veteran was experiencing in his knees was 
radiated pain from his back disability, while yet another VA 
physician has stated that she suspected that the Veteran's 
knee arthralgia was due to his gait due to his back 
disability.  In light of that evidence, a current examination 
is needed to determine whether the Veteran now has a disorder 
of either knee and, if so, whether the disorder is due to 
service or to his service-connected lumbar spine disability, 
or whether such a disorder was aggravated by the lumbar spine 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to furnish the names and 
addresses of all health care providers who 
have treated him for his knees since February 
2006.  After obtaining any needed signed 
authorization, request copies of the records 
of all treatment identified by the Veteran 
that are not already of record.  Associate 
all records received with the claims file.  

2.  After the requested treatment records 
have been obtained, schedule the Veteran for 
an orthopedic examination to evaluate his 
knees.  The claims file must be reviewed by 
the examiner.  The examiner's report should 
describe in detail all pertinent clinical 
findings, manifestations, and diagnoses.  Ask 
the examiner to provide an opinion as to the 
likelihood (i.e., 50 percent probability or 
greater) 1) that any current disorder of 
either knee is due to injury or disease 
incurred in service, or 2) that, if not due 
to service, any current disorder of either 
knee is due to or is aggravated by the 
Veteran's service-connected lumbar spine 
disability; if a knee disorder is aggravated 
by the service-connected lumbar spine 
disability, the examiner should quantify, to 
the extent possible, the degree of such 
aggravation.  All opinions should be 
supported by adequate rationale.  

3.  After the requested development has been 
completed, readjudicate the claims for 
service connection for right and left knee 
disorders on the basis of all the evidence of 
record (i.e., on the merits).  If the claims 
are not granted to the appellant's 
satisfaction, provide him and his accredited 
representative with a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


